DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 24 February 2022 has been entered as has the Examiner’s amendment of 06 April 2022.
Disposition of claims: 
	Claims 1, 3, 5, 9-10, 12, 17, and 20 have been amended.
	Claims 11, 14, and 16 are cancelled.
	Claims 21-23 are new.
	Claims 1-10, 12-13, 15, and 17-23 are pending.

Examiner’s Note
This Corrected Notice of Allowability is being mailed to address errors in the originally numbered claim 13 that remained after the Examiner’s amendment of 06 April 2022. Examiner’s amendments are also outlined below for independent claims 17 and 20. These claims were mistakenly omitted from the Examiner’s amendment of 06 April 2022. Additionally, the Examiner agreed to amend claim 1 as described below based on the preferred language of Applicant.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory M. Lefkowitz on 28 April 2022.
The application has been amended as follows (Please note that these Examiner’s amendments are made based on the Examiner’s amendment of 06 April 2022 having already been entered.): 

1.	(Currently amended) A compound having the formula M(LA)x(LB)y; 
wherein ligand LA is selected from the group consisting of 
    PNG
    media_image1.png
    455
    518
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    628
    295
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    603
    502
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    622
    278
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    470
    497
    media_image5.png
    Greyscale
;
wherein ligand LB is 
    PNG
    media_image6.png
    251
    222
    media_image6.png
    Greyscale
;
wherein M is a metal having an atomic number greater than 40; 
wherein x is 1, or 2; 
wherein y is 1, or 2;
wherein x+y is the oxidation state of the metal M; 
wherein X1, X2, X3, X4, A1, A2, A3, A4, A5, A6, A7, and A8 are C or N; 
wherein at least one of A1, A2, A3, A4, A5, A6, A7, and A8 is N; 
wherein ring B is bonded to ring A through a C-C bond; 
wherein M is bonded to ring A through a M-C bond; 
wherein X is O, S, or Se; 
wherein RA represents mono, or di-substitution, or no substitution; 
wherein RB represents di , tri, or tetra-substitution; 
wherein R4 each independently represents mono, di, tri, or tetra-substitution, or no substitution; 
wherein two adjacent RB form a six-member aromatic carbocyclic or heterocyclic ring E fused to ring B; wherein, when ring E is heterocyclic, the only heteroatom is nitrogen; wherein ring E can be further substituted by RE; and wherein RE represents mono, di, tri, or tetra-substitution, or no substitution; 
wherein each RA, RB, RE, and R4 is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
wherein each of R1, R2, and R3 is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
and wherein (i) RE represents mono or up to the maximum number of substitutions and at least one RE is not hydrogen, (ii) at least one RA is not hydrogen, or (iii) both.

Regarding claim 13, please amend claim 13 as follows:
Please delete “LA391, R = H, and RA = H,”.
Please delete “LA394, R = CH3, and RA = H,”.
Please delete “LA395, R = CD3, and RA = H,”.
Please delete “LA398, R = Ethyl, and RA = H,”.
Please delete “LA401, R = isopropyl, and RA = H,”.
Please delete “LA599, R = H, and RA = H,”.
Please delete “LA602, R = CH3, and RA = H,”.
Please delete “LA603, R = CD3, and RA = H,”.
Please delete “LA606, R = Ethyl, and RA = H,”.
Please delete “LA609, R = isopropyl, and RA = H,”.

17.	(Currently amended) An organic light emitting device (OLED) comprising: 
an anode;
a cathode; and
an organic layer, disposed between the anode and the cathode, comprising a compound having the formula M(LA)x(LB)y; 
wherein ligand LA is selected from the group consisting of 
    PNG
    media_image1.png
    455
    518
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    628
    295
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    603
    502
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    622
    278
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    470
    497
    media_image5.png
    Greyscale
;
wherein ligand LB is 
    PNG
    media_image6.png
    251
    222
    media_image6.png
    Greyscale
;
wherein M is a metal having an atomic number greater than 40; 
wherein x is 1, or 2; 
wherein y is 1, or 2;
wherein x+y is the oxidation state of the metal M; 
wherein X1, X2, X3, X4, A1, A2, A3, A4, A5, A6, A7, and A8 are C or N; 
wherein at least one of A1, A2, A3, A4, A5, A6, A7, and A8 is N; 
wherein ring B is bonded to ring A through a C-C bond; 
wherein M is bonded to ring A through a M-C bond; 
wherein X is O, S, or Se; 
wherein RA represents mono, or di-substitution, or no substitution; 
wherein RB represents di , tri, or tetra-substitution; 
wherein R4 each independently represents mono, di, tri, or tetra-substitution, or no substitution; 
wherein two adjacent RB form a six-member aromatic carbocyclic or heterocyclic ring E fused to ring B; wherein, when ring E is heterocyclic, the only heteroatom is nitrogen; wherein ring E can be further substituted by RE; and wherein RE represents mono, di, tri, or tetra-substitution, or no substitution; 
wherein each RA, RB, RE, and R4 is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
wherein each of R1, R2, and R3 is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
and wherein (i) RE represents mono substitution or up to the maximum number of substitutions and at least one RE is not hydrogen, (ii) at least one [[of ]]RA

20.	(Currently amended) A consumer product comprising an organic light emitting device (OLED) comprising: 
an anode;
a cathode; and
an organic layer, disposed between the anode and the cathode, comprising a compound having the formula M(LA)x(LB)y; 
wherein ligand LA is selected from the group consisting of 
    PNG
    media_image1.png
    455
    518
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    628
    295
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    603
    502
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    622
    278
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    470
    497
    media_image5.png
    Greyscale
;
wherein ligand LB is 
    PNG
    media_image6.png
    251
    222
    media_image6.png
    Greyscale
;
wherein M is a metal having an atomic number greater than 40; 
wherein x is 1, or 2; 
wherein y is 1, or 2;
wherein x+y is the oxidation state of the metal M; 
wherein X1, X2, X3, X4, A1, A2, A3, A4, A5, A6, A7, and A8 are C or N; 
wherein at least one of A1, A2, A3, A4, A5, A6, A7, and A8 is N; 
wherein ring B is bonded to ring A through a C-C bond; 
wherein M is bonded to ring A through a M-C bond; 
wherein X is O, S, or Se; 
wherein RA represents mono, or di-substitution, or no substitution; 
wherein RB represents di , tri, or tetra-substitution; 
wherein R4 each independently represents mono, di, tri, or tetra-substitution, or no substitution; 
wherein two adjacent RB form a six-member aromatic carbocyclic or heterocyclic ring E fused to ring B; wherein, when ring E is heterocyclic, the only heteroatom is nitrogen; wherein ring E can be further substituted by RE; and wherein RE represents mono, di, tri, or tetra-substitution, or no substitution; 
wherein each RA, RB, RE, and R4 is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
wherein each of R1, R2, and R3 is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
and wherein (i) RE represents mono substitution or up to the maximum number of substitutions and at least one RE is not hydrogen, (ii) at least one [[of ]]RA

23.	(Currently amended) The compound of Claim 1, wherein RE represents mono or up to the maximum number of substitutions and at least one RE is not hydrogen.

Allowable Subject Matter
Claims 1-10, 12-13, 15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined in paragraphs 29 to 51 of the Office action of 28 October 2021, Takiguchi et al. (US 2003/0068535 A1) in view of Chi et al. (US 2008/0217582 A1), Inoue ‘656 (US 2014/0246656 A1), Yagi (US 2008/0297038 A1), and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) represents the closest prior art. 
However, Takiguchi does not teach that one of the instant RE is not hydrogen, and neither Takiguchi nor Chi—or the broader prior art—teaches or motivates modifying a compound of Takiguchi such that one of the instant RE is not hydrogen.
Furthermore, Takiguchi does not teach that one of the instant RA is not hydrogen, and neither Takiguchi nor the prior art teaches or motivates modifying a compound of Takiguchi such that one of the instant RA is not hydrogen. 
In sum, claims 1-10, 12-13, 15, and 17-23 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786